DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/201 has been entered.
 
Response to Arguments

With regard to 112 (a), applicant’s arguments, filed on 12/10/2021, with respect to new matter rejection/ written description requirement have been fully considered and are persuasive.  The 35 USC 112 (a) of claims 9 and 11-13 has been withdrawn. 




Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The examiner thanks applicant for acknowledging that Bala teaches Physical Uplink Shared Channel (PUSCH) (see page 7, third paragraph). However, Applicant states that Balachandran is silent with respect to controlling transmission of the PUSCH using an offset included in the configuration of the PUSCH.  The examiner respectfully disagree with the applicant.  First, Bala teaches the wireless units in figure 2 . 


    PNG
    media_image1.png
    549
    745
    media_image1.png
    Greyscale



For at least the reasons stated above, the examiner maintains that Bala reference teaches “controlling transmission of the PUSCH using an offset included in the configuration of the PUSCH.” (See prior art rejection below)   

Examiner note: Due to the amendment and the removal of higher layer signaling, Deng reference is not needed to teach the claimed invention. 
 MPEP 2111: CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION
According applicant’s disclosure, PRACH configuration can indication a plurality of preambles and Preambles are used on the PRACH.  
[0028] The PRACH configuration information can indicate, for example, a plurality of preambles (for example, preamble formats) that are defined in each cell, the time resources that are used in PRACH transmission (including, for example, a system frame index, a subframe index and so on) and the offset (prach-FrequencyOffset) to indicate the starting position of frequency resources (for example, six resource blocks (PRBs (Physical Resource Blocks))). 
[0099] In the radio communication system 1, UL data channel (PUSCH: Physical Uplink Shared CHannel, which is also referred to as "UL shared channel" and so on), which is used by each user terminal 20 on a shared basis, a UL control channel (PUCCH: Physical Uplink Control CHannel), a random access channel (PRACH: Physical Random Access CHannel) and so on are used as UL channels. User data, higher layer control information and so on are communicated by the PUSCH. Uplink control information (UCI: Uplink Control Information), including at least one of delivery acknowledgment information (ACK/NACK) and radio quality information (CQI), is transmitted by the PUSCH or the PUCCH. By means of the PRACH, random access preambles for establishing connections with cells are communicated. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Balachandran et al. (US 2017/0280438).

With regard to claim 9, Bala teaches (see figure 4 and figure 6): A terminal comprising: 
a receiver (see figure 8, input/output devices, 806: paragraph 86)  that receives configuration information (autonomous transmission description: see step 410: paragraphs 43 and 71: 
The autonomous description information includes a set of preamble indexes where each of the preamble indexes has associated therewith respective autonomous transmission information associated with the respective preamble index.)  

about transmission of a Physical Uplink Shared Channel (PUSCH) ( paragraph 114: autonomous/uplink is over PUSCH) and receives random access channel (PRACH) configuration information ( preamble transmission is in the PRACH: paragraph 88)  (paragraph 43: describes the information in preamble index which is transmitted in step 410 of figure  4)

[0043] The resources allocated to a wireless access node 121 for autonomous wireless transmissions by wireless end devices to the wireless access node 121 may include a set of preamble indexes where each preamble index has a set of resources associated therewith, respectively. In general, a given preamble index has associated therewith a set of resources which includes: (1) a preamble (which is the sequence of complex symbols to be transmitted as the preamble), (2) a preamble transmission subzone, within the preamble transmission zone, within which the preamble is to be transmitted by the wireless end device 110 which selects the preamble index, (3) a preamble acknowledgment zone within which a preamble acknowledgment will be transmitted by the wireless access node 121 upon detecting transmission of the preamble by the wireless end device 110 in the preamble transmission subzone (in cases in which preamble acknowledgments are used), (4) a hopping sequence of resource chunks within which payload transmissions (and, when necessary, payload retransmissions) will be performed by the wireless end device 110 which selects the preamble index, and (5) identification of a payload acknowledgment zone within which a payload acknowledgment will be transmitted by the wireless access node 121 upon successfully decoding the payload transmitted by the wireless end device 110.) ; and 
a processor (see figure 8, processor, 802: paragraph 86)  that controls transmission of the PUSCH  (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows  UE sending Payload data/uplink based on preamble index/description information), based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index: 
[0074]… The hop of the hopping sequence specifies a resource chunk of a payload transmission zone.
[0075] At block 450, the wireless end device transmits the payload over the resource chunk of the identified hop of the hopping sequence associated with the preamble index.), 
without receiving a random access response (RAR)  (paragraphs 43, 63, 65: preamble acknowledgement is an optional step.
[0043]...(3) a preamble acknowledgment zone within which a preamble acknowledgment will be transmitted by the wireless access node 121 upon detecting transmission of the preamble by the wireless end device 110 in the preamble transmission subzone (in cases in which preamble acknowledgments are used)
 The wireless access node may obtain, from the preamble, timing information which the wireless access node may then use for payload demodulation upon receiving the payload from the wireless end device in the payload transmission zone(s).
[0063] At step 330 (which may be an optional step), the wireless access node transmits a preamble acknowledgment to the wireless end device. )
 after transmitting a preamble using a PRACH ( see step 430 in figure 4: paragraphs 43, 73, and 88)
, wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, and 72-73: preamble is associated with preamble index/description information), and 
wherein the processor determines a time resource of the PUSCH based on a slot interval, from the PRACH, indicated from the configuration information about transmission of the PUSCH (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone. 

[0046] The set of resources associated with a preamble index, as discussed above, includes a hopping sequence where, on each hop of the hopping sequence, a resource chunk within a payload transmission zone of an autonomous transmission zone is provided. A resource chunk corresponding to a hop of a hopping sequence associated with a preamble index is a subset of uplink resources within a payload transmission zone. In general a resource chunk comprises a set of frequency-time resources (e.g., a set of PRBs in a 4G-based implementation. The resource chunk may be configured to enable narrowband payload transmission using a relatively small amount of wireless uplink resources (e.g., within the context of a 4G-based implementation, using a relatively small number of PRBs, such as 1 PRB, 2 PRBs, 3 PRBs, or even a portion of a PRB) spread across multiple time intervals (TTIs) and using bundling of the multiple time intervals. It has been determined that, within the context of a 4G-based implementation, where the payload transmission is performed using 1 PRB spread across 4 TTIs, an improvement in link budget of approximately 6 dB may be achieved. The resource chunk may be configured to enable wideband payload transmission, e.g., payload transmission over a wider bandwidth which is not spread across multiple time intervals (and, thus, which does not use bundling of multiple time intervals). It will be appreciated that various combinations of such arrangements may be used (e.g., various resource chunks which may or may not use bundling across multiple time intervals); however, it also will be appreciated that a narrowband resource chunk may be particularly well-suited for at least some power-limited wireless end devices while a wideband resource chunk may be particularly well-suited for at least some non-power-limited wireless end devices. The set of uplink resources of a resource chunk associated with a hop of the hopping sequence associated with a preamble index may include a set of frequency-time resources which may or may not be contiguous.
[0047] In at least some embodiments, a hopping sequence with a single hop may be defined for a preamble index, and the resource chunk associated with that single hop may be used for each autonomous payload (re)transmission that is performed using that preamble index.
[0048] In at least some embodiments, a hopping sequence with multiple hops may be defined for a preamble index, and the resource chunks associated with those multiple hops may be used in various ways for autonomous payload (re)transmissions that are performed by a wireless end device that initiated its autonomous transmissions by transmitting the preamble corresponding to that preamble index. The multiple resource chunks associated with a preamble index may be located in different portions of the wireless uplink resources (e.g., different locations within the payload transmission zone specified within the wireless uplink resources for use for payload transmissions), respectively. For example, for a preamble index using multiple resource chunks, a first resource chunk associated with the preamble index may use a first set of frequency-time resources (e.g., a first set of PRBs in a 4G-based implementation), a second resource chunk associated with the preamble index may use a second set of frequency-time resources (e.g., a second set of PRBs in a 4G-based implementation), and so forth. In at least some embodiments, in which multiple resource chunks are associated with a preamble index, the multiple resource chunks may be specified using a hopping sequence configured to indicate the multiple resource chunks associated with that preamble index. In at least some embodiments, the hopping sequence may be a pseudo-random (or deterministic) hopping sequence. In at least some embodiments, the hopping sequence may employ frequency hopping. The hopping sequences may be different for different preamble indexes. It will be appreciated that the use of multiple resource chunks for a preamble index provides fading and interferer diversity across multiple payload transmissions by the wireless end device that is using the preamble index. It will be appreciated that, since the wireless access node 121 has information indicative of the hopping sequence for the preamble index, the wireless access node 121 is able to identify multiple transmissions from the wireless end device 110 that is using the preamble index even though the multiple transmissions may be located in different portions of the uplink resources.). 


    PNG
    media_image2.png
    573
    491
    media_image2.png
    Greyscale

With regard to claim 11, Bala teaches (see figure 4 and figure 6): A radio communication method for a terminal, comprising: 
receiving configuration information (autonomous transmission description: see step 410: paragraph 71)  about transmission of a Physical Uplink Shared Channel (PUSCH) and receiving random access channel (PRACH) configuration information (paragraphs 43-47, and 71: see step 410 in figure 4. For PUSCH, see paragraph 114 and For PRACH, see paragraph 88 ); 41008452Application No. 16/099,026Docket No.: 17786-610001 
determining a time resource of the PUSCH based on a slot interval, from a PRACH, indicated from the configuration information about transmission of the PUSCH  (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone, which in hopping sequence of preamble index. Also see figure 2 and figure 6)

    PNG
    media_image3.png
    413
    649
    media_image3.png
    Greyscale

; and 
controlling transmission of the PUSCH (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows UE sending Payload data/uplink based on preamble index/description information), 
based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index), without receiving a random access response (RAR)  (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after transmitting a preamble using the PRACH ( see step 430 in figure 4: paragraphs 43, 73, and 88), wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, and 72-73: preamble is associated with preamble index/description information).  

With regard to claim 12, Bala teaches (see figure 5 and figure 6): A base station comprising: 
a transmitter  (see figure  8: paragraphs 117-120) that transmits configuration information about transmission of a Physical Uplink Shared Channel (PUSCH) and transmits random access channel (PRACH) configuration information to a terminal (paragraphs 43-47, and 86: see step 505 in figure 5) ; and 
a processor(see figure  8: paragraphs 117-120)  that controls to receive the PUSCH transmitted by the terminal 
based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index),
 without transmitting a random access response (RAR) (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after receiving a preamble transmitted using a PRACH (see steps  510-520 in figure 5: paragraphs 43, 73, and 87-89), 
wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, 72-73, and 86-89: preamble is associated with preamble index/description information), and 
wherein the configuration information about transmission of the PUSCH includes a slot interval, from the PRACH, to determine a time resource of the PUSCH (see steps 525-540 in figure 5: paragraphs 46-48, 91-93 and 106-107: See time-frequency resources for payload chucks in payload transmission zone. )
 
    PNG
    media_image4.png
    754
    560
    media_image4.png
    Greyscale

With regard to claim 13, Bala teaches (see figures 4-6): A system comprising a terminal and a base station, wherein: 
the terminal (see claim 9 for more detailed rejection) comprises: a receiver (see figure 8, input/output devices, 806: paragraph 86) that receives configuration information (autonomous transmission description: see step 410: paragraph 71)   about transmission of a Physical Uplink Shared Channel (PUSCH) and receives random access channel (PRACH) configuration information (paragraphs 43-47, and 71: see step 410 in figure 4. For PUSCH, see paragraph 114 and For PRACH, see paragraph 88 ); and a first processor (see figure 8, processor, 802: paragraph 86)  that controls transmission of the PUSCH, based on the configuration information (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows  UE sending Payload data/uplink based on preamble index/description information)  about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index) , without receiving a random access response (RAR) (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after transmitting a preamble using a PRACH ( see step 430 in figure 430: paragraphs 43, 73, and 88),  wherein the first processor determines a time resource of the PUSCH based on a slot interval, from the PRACH, indicated from the configuration information about transmission of the PUSCH (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone, which in hopping sequence of preamble index), and 
the base station comprises: a transmitter (see figure  8: paragraphs 117-120)  that transmits the configuration information about transmission of the PUSCH and transmits PRACH configuration information to the terminal  (paragraphs 43-47, and 86: see step 505 in figure 5); and a second processor (see figure  8: paragraphs 117-120)   that controls to receive the PUSCH transmitted by the terminal (paragraphs 43-47, and 90-93) based on the configuration information about transmission of the PUSCH including the offset (paragraphs 46-48, 86, 89-92: see hopping sequence in preamble index), without transmitting the RAR (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after receiving the preamble transmitted using the PRACH (see steps  510-520 in figure 5: paragraphs 43, 73, and 87-89), wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, 72-73, and 86-89: preamble is associated with preamble index/description information), and wherein the configuration information about transmission of the PUSCH includes the slot interval, from the PRACH, to determine  the time resource of the  PUSCH  (see steps 525-540 in figure 5: paragraphs 46-48, 91-93 and 106-107: See time-frequency resources for payload chucks in payload transmission zone.)


    PNG
    media_image5.png
    476
    896
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (2018/0310329: [0126] In one implementation, the base station further receives a random access preamble transmitted by the UE, the random access preamble being used for synchronization and indicating a resource position for transmitting the data information. The random access preamble is transmitted on a PRACH, and the data information is transmitted on a PUSCH.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCUS SMITH/Primary Examiner, Art Unit 2419